Title: To James Madison from James Monroe, [ca. 15 August 1815]
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        [ca. 15 August 1815]
                    
                    I was mistaken in supposing that I had sent mr Cathcarts letter to the Dept.; I now enclose it to you with some other papers which you may not have seen.
                    I am just setting out for the springs and have only time to present the respects of my family to mrs madison & mrs Cutts, and also to the old Lady, and my best wishes for your welfare.
                    
                        
                            Jas Monroe
                        
                    
                 